Citation Nr: 1744721	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a right fifth toe dislocation with excision of phalanx, exclusive of periods of a temporary total rating for surgical convalescence (July 24, 2009 to October 1, 2009 and from July 26, 2010 to September 1, 2010).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran originally requested a Board hearing.  In December 2015, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(d)(2016).
 
In a March 2016 decision, the Board increased the Veteran's service-connected right foot disability rating to 20 percent, excluding the periods of temporary total evaluation.  The Veteran appealed the Board's decision to deny a rating in excess of 20 percent to the United States Court of Appeals for Veterans Claims (Court).  

In October 2016, the Court issued an order granting an October 2016 Joint Motion for Remand (JMR).  In February 2017, the Board remanded the appeal for further development and readjudication. 


FINDINGS OF FACT

1.  In July 2009, the Veteran underwent fifth toe surgery of his right foot.

2.  In July 2010, the Veteran underwent surgery to remove neuromas from the third and fourth toes of his right foot

3.  The combined effects of the Veteran's residuals of a right fifth toe dislocation and excision are best evaluated as severe during the entire period of the appeal.

4.  The Veteran's service-connected right toe disability, individually or in combination with other service-connected disabilities, do not preclude him from securing and following all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disabling evaluation, but no higher, for the Veteran's right foot disability have been met for the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3,321, 4.1-4.10, 4.68, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

As stated above, the case was remanded to the AOJ in February 2017 in compliance with the October 2016 JMR and Court Order.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA fulfilled the duty to notify in correspondence in September 2009.  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's increased rating claims.  Service treatment records (STRS), VA treatment records, private medical records, VA examinations, and lay statements have been associated with the electronic claims file.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3,159(c)(4) (2016).  The Veteran was afforded VA examinations during the period of this appeal in January 2008, November 2009, December 2010, and March 2017.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation of the claimed disability will be a fully informed one.'").

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2016).

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Diagnostic Codes 5170, 5171, 5172, and 5173 address amputation of toes. Under Diagnostic Code 5170, amputation of all toes without metatarsal loss warrants a 30 percent rating. Under Diagnostic Code 5171, amputation of the great toe with removal of metatarsal head warrants a 30 percent rating, and without metatarsal involvement merits a 10 percent rating.  In this case, however, the great toe has not been amputated and Diagnostic Codes 5170 and 5171 are not applicable. 

Under Diagnostic Code 5172 amputation of one or two toes, other than great, with removal of metatarsal head warrants a 20 percent rating; amputation without metatarsal involvement warrants a noncompensable rating.  Under Diagnostic Code 5173 amputation of three or four toes, without metatarsal involvement including the great toe, warrants a 20 percent rating; amputation not included the great toe warrants a 10 percent rating. 

Diagnostic Code 5284, provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  Terms such as "mild," "moderate" and "severe" are not defined, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2016). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45 (2016);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, supra. 

Under 38 C.F.R. § 4.59 (2016), painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 (2016) is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., (citing 38 C.F.R. § 4.40 (2016)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

TDIU

A total disability rating based on individual unemployability (TDIU) is part of increased rating claims where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In its February 2017 remand, the Board found that entitlement to a TDIU was raised by the Veteran as part of his claim for an increased rating for residuals of a right fifth toe dislocation and excision.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a) (2016). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2016).

The Board may review the decision of the Director with regard to entitlement to q TDIU under 38 C.F.R. § 4.16(b) (2016) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a) 2016).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016);  see also Van Hoose, supra.

Evidence

The Veteran contends that he is entitled to an evaluation in excess of 20 percent    for residuals of a right fifth toe dislocation with excision of phalanx.  

VA treatment records in the year prior to the Veteran's increased rating claim reveal that the Veteran sought consultations and medication advice for his right foot disorder.  He complained of pain, especially when standing.

January 2008 x-ray imaging of the Veteran's right foot showed no change in appearance compared to February 2006.  A review of VA treatment records show that the bone joints and soft tissue were unchanged in appearance since the last examination of his right foot.

In January 2008, the Veteran was afforded a VA examination of his feet.  The examiner reviewed the Veteran's claims file, considered the Veteran's accounts, and relayed pertinent points in the Veteran's medical history.  The examiner reported that the Veteran was able to walk for about 10 to 15 minutes, noting that he worked at the U.S. Post Office (USPS) and sometimes reported late to work but did not miss complete shifts due to right foot pain.  The examiner observed that the Veteran wore "off-the-shelf" tennis shoes and exhibited no signs of either weakness or fatigability.  A limp in the right lower extremity, according to the examiner, was present in the Veteran's gait.

Upon physical examination of the right foot, the examiner reported mild reducible claw toes of the second, third, and fourth toes.  Furthermore, the fifth toe, according to the examiner, had an absent proximal phalanx which allowed the toe to retract back toward the body of the foot and to elevate above its normal position.  A well-healed and non-tender scar was also present.  Moreover, the examiner opined that the Veteran had no active motion of the fifth toe.  A prominent fifth metatarsal head was tender to palpation and had a thick hard callus.  The right foot showed no signs of edema, skin breakdown, or ulceration.  The examiner provided diagnostic impression of metatarsalgia with painful callus of the right fifth metatarsal head due to removal of the proximal phalanx of the fifth toe.

A review of January 2009 records from the Dallas, Texas Veterans Affairs Medical Center (VAMC) reveals that the Veteran sought treatment for right foot pain, while he was awaiting surgery.  Specifically, the records indicate that the Veteran reported that his pain, on a 10-point scale with 10 being the most severe, hovered at about 6, with exacerbation to 8 when standing.  Notes also mention that the Veteran stated that he experienced aches, without outward radiation.

In July 2009, the Veteran underwent a fifth toe metatarsal head ostectomy.  The postoperative diagnosis was deformed hypertrophic fifth metatarsal head.  The diagnosis from the surgical pathology report indicated that the Veteran had an 
excision of his right fifth metatarsal bone.  Postoperative records show that the Veteran experienced a lot of pain in August 2009, and that standing caused increased pain.  The Veteran was given a prescription for Vicodin. Follow-up notes from September 2009 show that the Veteran went back to work on the first of the month.

In October 2009, the Veteran underwent a magnetic resonance image (MRI) procedure of his right foot.  According to the radiology report, the right foot revealed: 1) abnormal signal intensity surrounding the fifth metatarsal distally; 2) the presence of some soft edema along with soft tissue thickening; and 3) destruction or erosion of the metatarsal head, with adjacent soft tissue swelling.

An October 2009 report from a private doctor of podiatric medicine (DPM), noted that the Veteran had worked at USPS for the past 23 years.  According to the podiatrist, the Veteran stated that when he stood for three hours his right foot pain became almost unbearable to the degree that he was compelled to get off his feet.  Moreover, The Veteran stated that he was unable to get off of his feet because of the demands of his USPS work.  The podiatrist noted that the Veteran was suffering from pain to the surgically corrected area of the Veteran's right little toe.  He also opined that the Veteran's incisions were well healed.  Also, an October 2009 radiological report showed that the Veteran's fifth metatarsal head was absent due to surgical procedure, discussed above.  During this same month, the Veteran complained right foot pain, notably recurrent pain emanating from his fifth metatarsal head.

In November 2009, the Veteran was afforded a VA joints examination.  The examiner noted that the Veteran reported that he had been treated with an orthopedic boot and anti-inflammatory medications for his right ankle.  The Veteran also stated that he was able to feed, dress, and tend to his personal hygiene.  Furthermore, the Veteran stated that he did need to limit the amount of time he spent on his feet when he was at home, effectively limiting his ability to perform household chores. He also reported that his work had been impacted because he found standing for long periods painful.  The examiner opined that the Veteran was able to stand for 20 minutes and could walk 30 feet without interruption.  Moreover, the examiner took note of the Veteran's July 2009 right fifth metatarsal head resection.  The examiner noted that the Veteran stated that the resection surgery was performed because of his persistent and painful callus formations on the plantar aspect of his fifth toe.  Lastly, the examiner opined that the Veteran's right ankle condition was not related to his service-connected right fifth toe disability.

A May 2010 private medical record reported that the Veteran had continued complaints of right foot pain.  According to this record, the Veteran claimed that he was unable to work for long hours without pain.  The Veteran further claimed that he was no longer experiencing pain at the site of the July 2009 right foot surgery.  A private physician conveyed that the Veteran's pain emanated at the outside of his right foot.  The report further showed that he Veteran had received diagnostic impressions of arthritic changes to his foot, and neuromas from the right foot-from the right third and fourth interspaces.  The record also reported that the Veteran had been restricted to light work duty, from 20 to 25 hours a week.

July 2010 private medical reports show that the Veteran had surgery to remove neuromas from the third and fourth toes of his right foot.

In August 2010, the Veteran submitted a statement.  He described the on-set of his right foot disability and his July 2009 surgical procedure.  Additionally, he wrote that his right foot pain had returned, noting that he was scheduled for a second surgical procedure in July 2010 to remove nerves from his third and fourth toes.  The Veteran further contended that he had "no feeling" in either the third and fourth toes of his right foot.  Due to these complications, he requested an increased rating for his incipient convalescence.  The Veteran also indicated that although he was currently employed, his right foot pain had increased and it "[had] become unbearable to work" for the past 10 years. 

In August 2010, the Veteran's private podiatrist submitted a letter in which he wrote that the Veteran was no longer working.

In December 2010, the Veteran was afforded a VA examination of the feet.  The examiner reviewed the Veteran's medical history pertaining to his right foot.  The examiner noted that the Veteran reported that he, in addition to his July 2009 surgery, underwent a surgical procedure to remove neuromas from the third and fourth toes of his right foot.  The Veteran reported that he took Vicodin to control pain.  He also stated that his podiatrist limited him to a 24-hour work week.

Physical examination revealed that the Veteran experienced pain in his right foot when he walked.  The examiner reported claw toes at the third and fourth toes.  Tenderness, according to the examiner, existed at the third, fourth and fifth metatarsal heads in weight bearing areas. The examiner reported that the Veteran did not have tenderness over the metatarsophalangeal joint of the great and second right toe.  Also, the examiner noted that the Veteran had full active range of motion of both the great and the second toe.  The examiner provided diagnostic impressions of excision of the proximal phalanx and residual metatarsalgia, with secondary neuroma formation on the third and fourth metatarsal heads.  Furthermore, the examiner opined that it was at least as likely as not that the Veteran's third and fourth toes disabilities were related to the Veteran's service-connected amputation of his fifth toe.

In December 2010, the Veteran's private podiatrist submitted a statement in which he relayed the Veteran's history of surgical procedures, noting that the Veteran could potentially need another procedure in the future.  The podiatrist further wrote that in light of his USPS position's requirement of walking, the Veteran should not work more than 20 hours per week to prevent additional damage to his right foot.

Medical records from February 2013 show that the Veteran continued to complain of right foot pain.  He also reported that that he experienced sensations of burning in his feet.  The Veteran's podiatrist advised that the Veteran remain off work for three weeks.  A subsequent follow-up report of March 2013 indicated that the Veteran was doing better, but he still experienced pain at the bottom of his right foot when he was on his feet for a long period of time.  More specifically, when the Veteran worked 40 hour weeks he experienced intense right foot pain.  An April 2013 follow-up report indicated that the Veteran's symptoms remained unchanged.

Private medical treatment records from March 2013 through June 2013 noted that a neuroma was present on the Veteran's right foot.  Additionally, these records reported that the Veteran had developed metatarsal hypertrophy.  The Veteran's podiatrist again recommended that the Veteran limit his work schedule to 20 hours per week, noting that "he would benefit" from this limitation.

In July 2013, the Veteran's mother-in-law submitted a lay statement.  She wrote that the Veteran suffered from right foot pain, had had surgeries, could hardly stand, and occasionally was unable to walk, noting that the Veteran can only do minimal tasks around the house.  In a contemporaneous lay statement, the Veteran's sister wrote that the Veteran had become less mobile.  Also, the Veteran's supervisor at USPS submitted a lay statement in which he wrote that the Veteran had difficulty performing certain aspects of his job.  And, the Veteran's wife submitted a lay statement in which she described the Veteran's on-going pain in his right foot.

A review of Dallas VAMC from 2016 and 2017 reveals that the Veteran complained frequently of right foot pain and discomfort. 

In a March 2016 decision, the Board increased the Veteran's service-connected right foot disability rating to 20 percent, excluding the periods of temporary total evaluation.  The Veteran appealed the Board's decision to deny a rating in excess of 20 percent to the United States Court of Appeals for Veterans Claims (Court).  

In October 2016, the Court issued an order granting an October 2016 Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to ensure VA satisfied its duty to assist in providing a contemporaneous medical examination.  The parties also found that the Board did not provide adequate reasons and bases regarding the discussion of relevant evidence for a higher schedular rating, consideration of an extra-schedular rating, and entitlement to a total disability rating based on individual unemployability.

In February 2017, the Board remanded the appeal to obtain an additional examination and ordered the AOJ to readjudicate the appeal, including consideration of whether to submit the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

In January 2017, the Veteran's wife submitted a second lay statement.  In pertinent part, she wrote that the Veteran's "foot injuries have put a damper on their marriage."  She wrote that his right foot pain deprived her of sleep.  Also, so she continued, the constant worry was impacting the Veteran's life-marriage, family, and career.

In March 2017, the Veteran was afforded a VA examination of foot conditions.  The examiner reviewed the Veteran's claims file, considered his lay accounts of personal medical history and right foot disability, and provided a physical examination.  The examiner provided diagnostic impressions of right foot sequela of pain from fourth and fifth toe area surgeries.  The examiner reported that the Veteran reported pain during flare-ups which coincided with activity.  However, functional loss was not indicated by the Veteran.  The examiner reported moderate severity of the manifestations of the Veteran's right foot injury.

As to pain, the examiner did opine that right foot pain contributed to functional loss, specifically excess fatigability, pain on weight-bearing, swelling, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner noted that there were no imaging studies to confirm degenerative arthritis of the right foot.  In concluding remarks, the examiner opined that the Veteran's diagnosed right foot condition did not impact his ability to perform any type of occupational task.

In April 2017, the Veteran's podiatrist submitted a medical report.  In pertinent part, he opined that the Veteran was scheduled for foot surgery later in the month, underscoring that the surgical procedure would require 6 weeks of work absence for convalescence.  The podiatrist provided diagnostic impressions of metatarsal hypertrophy, second and fourth right ganglia and right second and third interspaces.  The surgical plan included a second right Weil osteotomy; fourth right metatarsal head resection; and resection ganglia right second and third interspace.

In August 2017, the Veteran's representative submitted an Appellant's Post-Remand Brief, in which he recapitulated the course of the appeal.  The representative also advanced a case for extraschedular consideration and the granting of a TDIU.  The Board addresses the representative's contentions below.

Analysis

The Board concludes that the evidence of record supports an evaluation of 30 percent, but not higher, for the Veteran's residuals of a right fifth toe dislocation and excision for the entire period of the appeal.

As discussed above, the maximum schedular rating under Diagnostic Code 5284 is 30 percent for a severe foot injury.  38 C.F.R. § 4.71(a), Diagnostic Code 5284 (2016).  Here, the Board notes that the medical evidence of record added since the December 2010 VA examination of the feet "tends to suggest that the [Veteran's] condition has become worse" since the time of examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007);  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

As early as October 2009, the medical evidence contains assessments concerning the Veteran's limitations as to his right foot.  See October 2009 Private Treatment Report.  Assessing the Veteran's right foot disability under Diagnostic Code 5172, exclusively relating to permutations of toe disabilities, fails to present a disability picture that more nearly approximates the criteria for rating the Veteran's right foot disability.  See 38 C.F.R. § 4.7 (2016).  The record of multiple surgeries indicates that there was neurological involvement to address but not completely correct the persistent foot pain and mobility limitation.  In the November 2009 VA joints examination report, the examiner opined that the Veteran was able to stand for 20 minutes and walk 30 feet without interruption; these limitations as to the Veteran's right foot were indicative of a foot injury.  The Board's calculus here has also incorporated consideration of the December 2010 statement of the Veteran's podiatrist, which advised that the Veteran could potentially need another surgical procedure to his right foot, necessitating a 20 hour work week to prevent additional damage to that foot.  Considered in this light, the Board notes that "severe" provides an equitable and just determination of the Veteran's worsening right foot disability.  38 C.F.R. § 4.6 (2016).

The Board finds the consistent lay statements of the Veteran, his mother-in-law, his supervisor, and his wife competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995);  see also Thompson v. Gober, 14 Vet. App. 187, 188 (2000)(stating the Board is required to address material evidence favorable to the claimant).  Clearly, the Veteran is competent to report the pain in his right foot and his cohort is competent to relay what the Veteran has said to them.  See Layno v. Brown, 6 Vet. App. 465, 469-79.  

The lay evidence of record, when taken as a whole, focalizes on the Veteran's service-connected right food disability, in terms of both pain and functional limitations.  See 38 C.F.R. §§ 4.40, 4.45 (2016);  De Luca, supra.  Likewise, the March 2017 VA examiner reported that right foot pain did contribute to functional loss-specifically excess fatigability, pain on weight-bearing, swelling, disturbance of locomotion, interference with standing, and lack of endurance.  Id.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40 (2016)).  Among the factors of disability to consider herein are reductions of normal excursion of movements.  The Court indicated that inquiry should be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  Following the Court's holding, the evidence of record militates against assigning less than the maximum evaluation of 30 percent disabling for the Veteran's right foot disability.  Both the medical and lay evidence underscores functional loss manifested in excess fatigability, swelling, and disturbance of locomotion in normal movement, or quotidian "losses: manifested in the Veteran's inability to perform routine daily chores and work assignments.

Thus, resolving doubt in favor of the Veteran, the Board finds that evidence of record supports a 30 disabling percent rating for the periods exclusive of total ratings for convalescence.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.71(a), Diagnostic Code 5284 (2016).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990);  see also 38 C.F.R. § 3.344(a) (2016) (providing that VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability and compensation).

Extraschedular Consideration

Extrachedular consideration requires a three-step inquiry.  See Thun v. Peake. 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; in this scenario, the assigned schedular evaluation is adequate, and no referral is required.   If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether an extraschedular rating is warranted.

With respect to the first inquiry under Thun, the evidence of record in this case does not show an exceptional disability picture that the available schedular evaluation for the residulas of a right toe dislocation and excision does not contemplate, namely that of a severe foot injury, as discussed above.  Therefore, the first Thun element is not satisfied here.  The maximum schedular evaluation of 30 percent disabling under Diagnostic Code 5284 is subjective and contemplates severe symptomatology-an evaluation of 40 percent disabling, but a 10 percent increment, would require "actual loss of use of the foot."  The Veteran's right foot disability severely limits the use of his right foot; however, the evidence of record is silent as to "actual loss of use of the right foot."

Even if the rating criteria did not contemplate all manifestations of the disability, the second inquiry under Thun is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  The Board notes that generally the "governing norms" under this inquiry refer to a disability picture that includes marked interference with employment or frequent periods of hospitalization.  A review of the evidence of record shows that the Veteran has been hospitalized at most three times over the past 9 years for short surgical procedures.  The record is silent as to any other frequent and lengthy hospitalizations.  As to marked interference with employment, the evidence of record shows that the Veteran's treating podiatrist recommended a limited work schedule of 25 hours per week in May 2010, and 20 hours per week in December 2010.  These recommendations, according to the podiatrist, were necessary to prevent additional damage to the Veteran's right foot.  The Board notes that the Veteran reported that he was unable to get off of his feet because of the demands of his job at USPS.  The record of evidence is silent as to his ability to work effectively "off his feet "-that is, in a more sedentary function.  As of October 2009, the Veteran reported that he worked for USPS for 23 years.  The Board notes that the evidence of record does not indicate that the Veteran applied or received a workplace accommodation, a sedentary duty assignment, or effort to obtain another work position commensurate with his education and skills.  In the absence of factors such as those provided by the regulation as governing norms, the Board in not required to remand to the AOJ for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2016);  see also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996);  Shipwash v. Brown, 8 Vet, App. 218, 227 (1985).  Therefore, the Board finds that the record of evidence does not warrant referral for consideration of higher ratings on extraschedular bases for the time periods under review.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  As of October 1, 2009 and September 2010 (the dates on which the Veteran's 100 percent surgical convalescences ended), he was service connected for painful scars, right fifth toes at 10 percent disabling and seborrheic dermatitis of face and scalp at 10 percent disabling.  The Veteran has not alleged that his currently service-connected disabilities "combine or result in additional disability or symptomatology" that is not already contemplated by the rating criteria for each individual disability.

Entitlement to a TDIU

As discussed above, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a) (1), 4.15 (2016).

In this case, the Board notes that the Veteran's service-connected disabilities include severe residuals of a right toe dislocation and excision, now rated at 30 percent disabling; painful scars, right fifth toe, rated at 20 percent disabling from August 25, 2016; and pseudofolliculitis barbae rated as noncompensable from October 20, 2016.  The Veteran's combined evaluation is 50 percent disabling as of the rendering of this decision.  Therefore, as discussed above, the Veteran's service-connected disabilities do not meet the percentage rating standards for granting a TDIU.  38 C.F.R. § 4.16(a) (2016).

Nevertheless, as discussed above, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b) (2016);  see Bowling, supra.  For a Veteran to prevail on a claim for a TDIU, the record of evidence must reflect some factor which takes the case outside the norm.

Having reviewed the claims file, the Board finds no evidence or record suggesting that the Veteran's case is outside the norm.  The medical evidence, discussed above, indicates that the Veteran is limited in performing job duties at the USPS that require extended periods of standing or walking.  The Board notes that these limitations do not preclude all forms of gainful employment.  Moreover, as discussed above, the record of evidence does not indicate that the Veteran applied or received a workplace accommodation, to limit time spent on his feet at the worksite.  The Veteran can leave the home and ambulate for short distances with the use of support devices.  The Board notes that the lay evidence of record, in large part, addresses the Veteran's pain standing or walking.  The evidence of record does not suggests that the Veteran would be unable to perform the occupational duties of any number of sedentary jobs that do not require extended periods of standing or walking. The foot disability does not impair such administrative skills as answering a telephone, use of a computer keyboard or touch screen, or organizing files that are similar to his experience at USPS and consistent with his education.  Furthermore, the Veteran has not explained why he cannot perform such occupational duties and the medical evidence does not indicate that such work would be impossible due to a service-connected right foot disability.  Thus, as discussed above, the evidence of record is inconsistent with the criteria necessary for a grant of entitlement to a TDIU.

The Board does not doubt that the Veteran's service-connected disabilities have some effect on his recent employment at USPS.  Nevertheless, for the reasons and bases set forth above, the preponderance of evidence is against finding the Veteran's disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014);  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 30 percent, but not higher, for residuals of a right fifth toe dislocation and excision is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


